           Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 1 of 11


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 ALLIANZ GLOBAL INVESTORS GMBH, et :
 al.,                                                         :
                                              Plaintiffs, :       18 Civ. 10364 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 BANK OF AMERICA CORPORATION, et al., :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

          WHEREAS, on June 4, 2020, Plaintiffs requested leave to file under seal portions of

Plaintiffs’ Motion for Leave to Amend and the accompanying proposed Third Amended

Complaint (Dkt. 411);

          WHEREAS, on June 4, 2020, Plaintiffs filed an emergency letter motion to seal the

proposed Third Amended Complaint filed in redacted form at Dkt. 410-1 1 due to a scrivenor’s

error (Dkt. 413). It is hereby

          ORDERED that Plaintiffs’ request at Dkt. No. 413 is GRANTED. The Clerk of Court is

directed to seal the document at Dkt. No. 410-1. The document shall be accessible only to the

parties and counsel identified in the attached Appendix. Plaintiffs shall re-file the proposed Third

Amended Complaint in redacted form by June 8, 2020. It is further

          ORDERED that Plaintiffs’ request at Dkt. No. 411 is GRANTED. The document at Dkt.

No. 412 and its attachments shall remain sealed. The document shall be accessible only to the

parties and counsel identified in the attached Appendix. Although “[t]he common law right of

public access to judicial documents is firmly rooted in our nation’s history,” this right is not

absolute, and courts “must balance competing considerations against” the presumption of access.



1
    The Court presumes the reference to Dkt. 412-1 in the letter motion was in error.
         Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 2 of 11


Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation

marks omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he

decision as to access is one best left to the sound discretion of the trial court, a discretion to be

exercised in light of the relevant facts and circumstances of the particular case.”). Filing the

above-referenced documents in redacted form is necessary to prevent the unauthorized

dissemination of confidential business information.

Dated: June 5, 2020
       New York, New York
        Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 3 of 11




                                        APPENDIX

                      PARTY                               COUNSEL OF RECORD
Plaintiffs
Allianz, et al. (Plaintiffs)                     Daniel L. Brockett
                                                 Quinn Emanuel Urquhart & Sullivan, LLP
                                                 51 Madison Avenue, 22nd Floor
                                                 New York, New York 10010
                                                 Telephone: (212) 849-7000
                                                 Fax: (212) 849-7100
                                                 danbrockett@quinnemanuel.com

                                                 Anthony Alden (pro hac vice)
                                                 Jeremy D. Andersen (pro hac vice)
                                                 Chris R. Barker (pro hac vice)
                                                 865 South Figueroa Street, 10th Floor
                                                 Los Angeles, California 90017
                                                 Telephone: (213) 443-3000
                                                 Fax: (213) 443-3100
                                                 anthonyalden@quinnemanuel.com
                                                 jeremyandersen@quinnemanuel.com
                                                 chrisbarker@quinnemanuel.com

Defendants
Bank of America Corporation                      Adam Selim Hakki
Bank of America, N.A.                            Shearman & Sterling LLP (NY)
Merrill Lynch, Pierce, Fenner & Smith Inc.       599 Lexington Avenue
                                                 New York, NY 10022 (212)-848-4924
                                                 Fax: (646)-848-4924
                                                 Email: ahakki@shearman.com

                                                 Jeffrey Jason Resetarits
                                                 Shearman & Sterling LLP (NY)
                                                 Email: jeffrey.resetarits@shearman.com

                                                 Richard Franklin Schwed
                                                 Email: rschwed@shearman.com
Barclays Bank PLC                                Jacob Bailey Lieberman
Barclays PLC                                     Sullivan & Cromwell, LLP (NYC)
Barclays Capital, Inc.                           125 Broad Street
                                                 New York, NY 10004
                                                 (212)-558-3193
                                                 Fax: (212)-291-9489
                                                 Email: liebermanj@sullcrom.com



                                             3
        Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 4 of 11




                                           Matthew Alain Peller
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: pellerm@sullcrom.com

                                           Matthew Alexander Schwartz
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: schwartzmatthew@sullcrom.com

                                           Mavara Agha
                                           Sullivan & Cromwell, LLP (NYC)
                                           Email: agham@sullcrom.com
BNP Paribas Group                          Alejandro Hari Cruz
BNP Paribas USA, Inc.                      Patterson, Belknap, Webb & Tyler LLP
BNP Paribas S.A.                           1133 Avenue of the Americas
BNP Paribas Securities Corp.               New York, NY 10036
                                           212-336-2000
                                           Fax: 212-336-2222
                                           Email: acruz@pbwt.com

                                           Camille Latoya Fletcher
                                           Patterson, Belknap, Webb & Tyler LLP
                                           Email: cfletcher@pbwt.com

                                           David C. Esseks
                                           Allen & Overy, LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020
                                           (212) 610-6300 x344-6694
                                           Fax: (212) 610-6399
                                           Email: david.esseks@allenovery.com

                                           Joshua Aaron Goldberg
                                           Patterson, Belknap, Webb & Tyler LLP
                                           Email: jgoldberg@pbwt.com

                                           Laura Rose Hall
                                           Allen & Overy, LLP
                                           Email: laura.hall@allenovery.com

                                           Rebecca Rose Delfiner
                                           Allen & Overy, LLP
                                           Email: rebecca.delfiner@allenovery.com
Citigroup, Inc.                            Andrew Arthur Ruffino
Citibank, N.A.                             Covington & Burling LLP (NYC)
Citigroup Global Markets, Inc.             620 Eighth Avenue


                                       4
        Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 5 of 11




                                           New York, NY 10018-1405
                                           212-841-1000
                                           Fax: 212-841-1010
                                           Email: aruffino@cov.com

                                           Andrew D. Lazerow
                                           Covington & Burling, LLP (DC)
                                           Email: alazerow@cov.com

                                           Robert D. Wick
                                           Covington & Burling, LLP (DC)
                                           Email: rwick@cov.com
Credit Suisse AG                           David George Januszewski
Credit Suisse Securities (USA) LLC         Cahill Gordon & Reindel LLP
                                           80 Pine Street New York, NY 10005
                                           212-701-3000
                                           Fax: 212-269-5420
                                           Email: djanuszewski@cahill.com

                                           Elai E. Katz
                                           Cahill Gordon & Reindel LLP
                                           Email: ekatz@cahill.com

                                           Herbert Scott Washer
                                           Cahill Gordon & Reindel LLP
                                           Email: hwasher@cahill.com

                                           Jason Michael Hall
                                           Cahill Gordon & Reindel LLP
                                           Email: jhall@cahill.com

                                           Miles Wiley
                                           Cahill Gordon & Reindel
                                           Email: mwiley@cahill.com

                                           Sheila Chithran Ramesh
                                           Cahill Gordon & Reindel LLP
                                           Email: sramesh@cahill.com
Deutsche Bank AG                           George Patrick Montgomery
Deutsche Bank Securities Inc.              King & Spalding LLP (DC)
                                           1700 Pennsylvania Avenue, N.W.
                                           Washington, DC 20006-4706
                                           202-737-0500
                                           Fax: 202-626-3737
                                           Email: pmontgomery@kslaw.com


                                       5
       Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 6 of 11




                                          Joseph Serino, Jr.
                                          Latham & Watkins LLP (NY)
                                          Email: joseph.serino@lw.com
The Goldman Sachs Group, Inc.             Rishi Nachiketa Zutshi Cleary Gottlieb Steen
Goldman, Sachs & Co. LLC                  & Hamilton LLP (NYC) One Liberty Plaza
                                          New York, NY 10006 (212)-225-2085 Fax:
                                          (212)-225-3999 Email: rzutshi@cgsh.com
                                          Thomas J. Moloney Cleary Gottlieb Email:
                                          tmoloney@cgsh.com
HSBC Bank PLC                             James Matthew Goodin
HSBC North America Holdings Inc.          Locke Lord LLP
HSBC Bank USA, N.A.                       111 S Wacker Dr.
HSBC Securities (USA) Inc.                Chicago, IL 60606
                                          (312)-443-0472
                                          Fax: (312)-896-6472
                                          Email: jmgoodin@lockelord.com

                                          Roger Brian Cowie
                                          Locke Lord LLP
                                          2200 Ross Avenue Suite 2200
                                          Dallas, TX 75201
                                          (214) 740-8614
                                          Fax: (214)-740-8800
                                          Email: rcowie@lockelord.com

                                          Gregory Thomas Casamento
                                          Locke Lord LLP (NYC)
                                          Email: gcasamento@lockelord.com

                                          Joseph Unis
                                          Locke Lord LLP (TX)
                                          Email: junis@lockelord.com

                                          Julia C Webb
                                          Locke Lord LLP (IL)
                                          Email: jwebb@lockelord.com
J.P. Morgan Chase & Co.                   Boris Bershteyn
J.P. Morgan Chase Bank. N.A.              Skadden, Arps, Slate, Meagher & Flom LLP
J.P. Morgan Securities LLC                One Manhattan West
                                          New York, NY 10001-8602
                                          212-735-3834
                                          Email: boris.bershteyn@skadden.com

                                          Tibor Ludovico Nagy, Jr.


                                      6
      Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 7 of 11




                                         Dontzin Nagy & Fleissig LLP
                                         980 Madison Avenue
                                         New York, NY 10075
                                         (212)-717-2900
                                         Fax: (212)-717-8088
                                         Email: tnagy@dnfllp.com

                                         Anuja Thatte
                                         Dontzin Nagy & Fleissig LLP
                                         Email: athatte@dnfllp.com

                                         Gretchen Wolf
                                         Skadden, Arps, Slate, Meagher & Flom, LLP
                                         (IL)
                                         Email: gretchen.wolf@skadden.com

                                         Harry Peter Koulos
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: harry.koulos@skadden.com

                                         Jason Andrew Kolbe
                                         Dontzin Nagy & Fleissig LLP
                                         Email: jkolbe@dnfllp.com

                                         Paul M. Kerlin
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         (DC)
                                         Email: paul.kerlin@skadden.com

                                         Peter S. Julian
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: peter.julian@skadden.com

                                         Stephen Bryan Popernik
                                         Dontzin Nagy & Fleissig LLP
                                         Email: spopernik@dnfllp.com

                                         Tansy Woan
                                         Skadden, Arps, Slate, Meagher & Flom LLP
                                         Email: tansy.woan@skadden.com
MUFG Bank, Ltd.                          Andrew Corydon Finch
                                         Paul Weiss Rifkind Wharton & Garrison LLP
                                         1285 Ave. of The Americas
                                         New York, NY 10019
                                         (212)-373-3640



                                     7
        Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 8 of 11




                                             Fax: (212)-492-0460
                                             Email: afinch@paulweiss.com

                                             Kenneth Anthony Gallo
                                             Paul, Weiss, Rifkind, Wharton & Garrison
                                             LLP (NYC)
                                             Email: kgallo@paulweiss.com

                                             Michael E. Gertzman
                                             Paul Weiss (NY)
                                             Email: mgertzman@paulweiss.com

                                             Anand Sithian
                                             Paul Weiss (NY)
                                             Email: asithian@paulweiss.com
Morgan Stanley                               Jonathan M. Moses
Morgan Stanley & Co., LLC                    Wachtell, Lipton, Rosen & Katz
Morgan Stanley & Co. International PLC       51 West 52nd Street
                                             New York, NY 10019
                                             (212) 403-1000
                                             Fax: (212) 403-2000
                                             Email: JMMoses@wlrk.com

                                             Justin L. Brooke
                                             Wachtell, Lipton, Rosen & Katz
                                             Email: jlbrooke@wlrk.com
Natwest Markets Securities Inc.              Paul Steel Mishkin
Royal Bank of Scotland PLC                   Davis Polk & Wardwell LLP (NYC)
                                             450 Lexington Avenue
                                             New York, NY 10017
                                             (212)-450-4292
                                             Fax: (212)-450-3292
                                             Email: paul.mishkin@dpw.com

                                             Adam Gabor Mehes
                                             Davis Polk & Wardwell LLP (NYC)
                                             Email: adam.mehes@davispolk.com

                                             John Michael Briggs
                                             Davis Polk & Wardwell LLP (NYC)
                                             Email: john.briggs@davispolk.com

                                             Maude Paquin
                                             Davis Polk & Wardwell LLP
                                             Email: maude.paquin@davispolk.com


                                         8
       Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 9 of 11




RBC Capital Markets LLC                   James P. McLoughlin, Jr.
The Royal Bank of Canada                  Moore & Van Allen, PLLC
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, NC 28202
                                          (704)-331-1054
                                          Fax: (704)-378-2054
                                          Email: jimmcloughlin@mvalaw.com

                                          Joshua D. Lanning
                                          Moore & Van Allen, PLLC
                                          Email: joshlanning@mvalaw.com

                                          Mark A. Nebrig
                                          Moore & Van Allen, PLLC
                                          100 North Tryon Street, Suite 4700
                                          Charlotte, NC 28202
                                          (704)-331-3602
                                          Fax: (704)-339-5974
                                          Email: marknebrig@mvalaw.com
Société Générale S.A.
SG Americas Securities, LLC               James R. Warnot, Jr.
                                          Linklaters LLP
                                          1345 Avenue of the Americas
                                          New York, New York 10105
                                          Telephone: (212) 903-9000
                                          Email: james.warnot@linklaters.com

                                          Patrick C. Ashby
                                          Linklaters LLP
                                          Email: patrick.ashby@linklaters.com

                                          Nicole E. Jerry
                                          Linklaters LLP
                                          Email: nicole.e.jerry@linklaters.com

                                          Adam S. Lurie
                                          Linklaters LLP
                                          601 13th St. NW, Suite 400
                                          Washington, DC 20005
                                          Telephone: (202) 654-9227
                                          Email: adam.lurie@linklaters.com

                                          Steven Wolowitz
                                          Mayer Brown LLP
                                          1221 Avenue of the Americas



                                      9
      Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 10 of 11




                                      New York, New York 10020-1001
                                      Telephone: (212) 506-2500
                                      Email: swolowitz@mayerbrown.com

                                      Henninger S. Bullock
                                      Mayer Brown LLP
                                      Email: hbullock@mayerbrown.com

                                      Andrew J. Calica
                                      Mayer Brown LLP
                                      Email: acalica@mayerbrown.com
Standard Chartered Bank               Lewis S. Wiener
                                      Eversheds Sutherland (US) LLP (DC)
                                      700 Sixth St. NW, Suite 700
                                      Washington, DC 20001
                                      (202)-383-0100
                                      Fax: (202)-637-3593
                                      Email: lewiswiener@eversheds-
                                      sutherland.com

                                      Benjamin Andrew Fleming
                                      Hogan Lovells US LLP (NYC)
                                      390 Madison Ave.
                                      New York, NY 10017
                                      212 918 3283
                                      Fax: 212 918 3100
                                      Email: benjamin.fleming@hoganlovells.com

                                      Charles Barrera Moore
                                      Hogan Lovells US LLP
                                      Email: charles.moore@hoganlovells.com

                                      Lisa Jean Fried
                                      Hogan Lovells US LLP (NYC)
                                      Email: lisa.fried@hoganlovells.com

                                      Marc Joel Gottridge
                                      Hogan Lovells US LLP (NYC)
                                      Email: marc.gottridge@hoganlovells.com

                                      Meghana Shah
                                      Eversheds Sutherland, LLP (NYC)
                                      Email: MeghanaShah@eversheds-
                                      sutherland.us




                                     10
      Case 1:18-cv-10364-LGS Document 418 Filed 06/05/20 Page 11 of 11




                                      Ronald Walter Zdrojeski
                                      Sutherland Asbill & Brennan
                                      Email: ronzdrojeski@eversheds-sutherland.us

                                      Sarah Chaudhry
                                      Eversheds Sutherland, LLP (NYC)
                                      Email: sarahchaudhry@evershedssutherland.us
UBS AG                                David Jarrett Arp
UBS Securities LLC                    Gibson, Dunn & Crutcher, LLP (DC)
                                      1025 Connecticut Avenue, N.W. Washington,
                                      DC 20036
                                      (202)-955-8678
                                      Fax: (202)-530-9527
                                      Email: jarp@gibsondunn.com

                                      Amy Feagles
                                      Gibson, Dunn & Crutcher LLP
                                      Email: afeagles@gibsondunn.com

                                      Eric Jonathan Stock
                                      Gibson, Dunn & Crutcher, LLP (NY)
                                      Email: estock@gibsondunn.com

                                      Melanie L. Katsur
                                      Gibson, Dunn & Crutcher LLP
                                      Email: mkatsur@gibsondunn.com

                                      Philip Oren Shapiro
                                      Gibson, Dunn & Crutcher, LLP (NY)
                                      Email: pshapiro@gibsondunn.com




                                     11
